Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 15, 2019

                                      No. 04-19-00226-CR

                                  Jose Trinidad GONZALEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0458
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court on July 29, 2019. See TEX. R.
APP. P. 35.1. On August 9, 2019, court reporter David R. Zarate filed a notification of late
record. He advised the court that he has been unable to complete the record because of the size
of the record and his other duties. He estimates the size of the record to be 1,500 pages and
requests an extension of time to file the record until October 11, 2019.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED
IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The
reporter’s record is due on August 28, 2019. See id.
        If the reporter’s record is not filed with this court by August 28, 2019, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
extended date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court